Exhibit 10.5

TEMPUR SEALY INTERNATIONAL, INC.

2013 EQUITY INCENTIVE PLAN

LONG-TERM INCENTIVE PLAN

2015 Performance Restricted Stock Unit Award Agreement

Scott Thompson

This 2015 Performance Restricted Stock Unit Award Agreement (this “Agreement”),
dated as of September 4, 2015, is between Tempur Sealy International, Inc., a
corporation organized under the laws of the State of Delaware (the “Company”),
and the individual identified below (the “Grantee”).

 

Grantee:    Scott Thompson       Number of Target Shares in Award:    620,000   
   Date of Award:    September 4, 2015       Designated Periods:   

The one (1) year period commencing January 1, 2017 and ending December 31, 2017
(the “First Designated Period”)

 

The one (1) year period commencing January 1, 2018 and ending December 31, 2018
(the “Second Designated Period”, and together with the First Designated Period,
the “Designated Periods”)

1. Award of Performance Restricted Stock Units. Pursuant and subject to the
Company’s 2013 Equity Incentive Plan, as amended (as the same may be amended
from time to time, the “2013 EIP”) and the Company’s 2013 Long-Term Incentive
Plan as adopted in connection with the 2013 EIP (the “LTI Plan”), the Company
grants the Grantee an award (the “Award”) for 620,000 performance restricted
stock units (the “PRSUs”), each constituting the right on the terms and
conditions set forth herein to a share of the Company’s common stock, par value
$0.01 per share (the “Target Shares”) (as defined in Section 3 below). This
Award is granted as of September 4, 2015 (the “Grant Date”) and is intended to
qualify as a Qualified Performance-Based Award.

2. Rights of the PRSUs and Target Shares. The Grantee will receive no dividend
equivalent payments on the PRSUs or with respect to the Target Shares. Unless
and until a Final Award has been determined and the Grantee has received Target
Shares in accordance with the terms and conditions described herein, the Grantee
shall have none of the attributes of ownership with respect to any Target
Shares.

3. Determination of Final Award

(a) The Target Shares ultimately issued by the Company pursuant to the Award
shall be subject to the Company’s achievement (“Performance”) of the Performance
Metrics for the Award and compliance with the provisions and rules set forth on
Appendix A attached hereto (the “Performance Metrics”) and incorporated herein
by this reference. Any determination that Target Shares have been earned with
respect to the First Designated Period or the Second Designated Period as
described below is



--------------------------------------------------------------------------------

sometimes referred to as the “Final Award” with respect to such Designated
Period, and the Target Shares to be issued with respect to such Designated
Period are sometimes referred to as the “Shares”.

(b) As provided in the LTI Plan, within sixty (60) days after the end of the
First Designated Period, the Compensation Committee of the Board of Directors
(the “Committee”) shall determine and certify in writing (y) whether the
Performance Metrics for the First Designated Period have been achieved and
(z) based on such Performance, whether or not 100% of the Target Shares will be
issued to Grantee (with the date of such determination referred to as the “First
Determination Date”). Not later than March 15, 2018, if the Company achieved the
Performance Metrics for the First Designated Period, the Company shall issue all
of the Target Shares, to Grantee, subject to Section 7 of this Agreement
relating to tax withholding (the date of such issuance being referred to herein
as the “First Settlement Date”).

(c) If the Company achieves the Performance Metrics for the First Designated
Period, then this paragraph (c) does not apply. If the Company does not achieve
the Performance Metrics for the First Designated Period, then any right to 2/3
of the Target Shares (413,333 Target Shares) will be forfeited, but the Grantee
will still be entitled to earn 1/3 of the Target Shares (206,667 Target Shares)
if the Performance Metrics for the Second Designated Period are met. As provided
in the LTI Plan, within sixty (60) days after the end of the Second Designated
Period, the Committee shall determine and certify in writing (y) whether the
Performance Metrics for the Second Designated Period have been achieved and
(z) based on such Performance, whether or not 206,667 Target Shares will be
issued to Grantee (with the date of such determination referred to as the
“Second Determination Date” and together with the First Determination as
“Determination Dates”). No later than March 15, 2019, if the Company did not
meet the Performance Metrics for the First Designated Period but met the
Performance Metrics for the Second Designated Period, the Company shall issue
206,667 Shares to Grantee, subject to Section 7 of this Agreement relating to
tax withholding (the date of such issuance being referred to herein as the
“Second Settlement Date” and together with the First Settlement Date as
“Settlement Dates”). If the Company does not achieve the Performance Metrics for
the Second Designated Period then all the remaining Target Shares will be
forfeited, and this Agreement will terminate.

4. Termination of Employment.

(a) If the Grantee’s employment with the Company and its Affiliates terminates
before December 31, 2017 for any reason, including because the Grantee’s
employer ceases to be an Affiliate, the Grantee’s rights to the Target Shares
shall terminate immediately, no Shares shall be issued to Grantee and all of the
Grantee’s rights to the Target Shares and any Final Award hereunder shall be
forfeited. In addition, notwithstanding anything herein to the contrary, if the
Grantee’s employment terminates on or after December 31, 2017 and prior to the
First Settlement Date, no Shares shall be issued with respect to the First
Designated Period and all of the Grantee’s rights to any Final Award and any
Target Shares otherwise due shall be forfeited, expire and terminate unless
(i) the Company shall have received a release of all claims from Grantee in the
form required by the Employment Agreement (“Release and Waiver”) (and said
Release and Waiver shall have become irrevocable in accordance with its terms)
prior to the First Settlement Date (or, if earlier, the deadline established in
the form of release delivered by the Company to the Grantee for execution);
(ii) the Grantee has ensured that the Company has a valid address for Grantee on
file as of the end of the First Settlement Date; and (iii) the Grantee shall
have complied with the covenants set forth in Section 12 of this Agreement.

 

2



--------------------------------------------------------------------------------

(b) If the Grantee’s employment with the Company and its Affiliates terminates
on or after December 31, 2017 but before December 31, 2018 for any reason,
including because the Grantee’s employer ceases to be an Affiliate, the
Grantee’s rights to the Target Shares issuable with respect to the Second
Designated Period shall terminate immediately, no Shares shall be issued to
Grantee and all of the Grantee’s rights to the Target Shares and any Final Award
hereunder with respect to the Second Designated Period shall be forfeited. In
addition, notwithstanding anything herein to the contrary, if the Grantee’s
employment terminates on or after December 31, 2018 and prior to the Second
Settlement Date, no Shares shall be issued with respect to the Second Designated
Period and all of the Grantee’s rights to any Final Award and any Target Shares
otherwise due shall be forfeited, expire and terminate unless (i) the Company
shall have received a Release and Waiver from Grantee (and said Release and
Waiver shall have become irrevocable in accordance with its terms) prior to the
Second Settlement Date (or, if earlier, the deadline established in the form of
release delivered by the Company to the Grantee for execution); (ii) the Grantee
has ensured that the Company has a valid address for Grantee on file as of the
end of the Second Settlement Date; and (iii) the Grantee shall have complied
with the covenants set forth in Section 12 of this Agreement.

(c) Definitions. For the purposes of this Agreement:

(i) “Change of Control” shall have the meaning set forth in the Plan, provided,
that no event or transaction shall constitute a Change of Control for purposes
of this Agreement unless it also qualifies as a change of control for purposes
of Section 409A of the Code;

(ii) “Employee”, “employment”, “termination of employment” and “cease to be
employed”, and other words or phrases of similar import, shall mean the
continued provision of substantial services to the Company or any of its
Affiliates (or the cessation or termination of such services) whether as an
employee, consultant or director;

(iii) “Employment Agreement” shall mean the Employment Agreement, dated as of
September 4, 2015 between the Company and the Grantee.

(iv) “For Cause” shall have the meaning set forth in the Employment Agreement.

(v) “Good Reason” shall have the meaning set forth in the Employment Agreement.

(vi) “Retirement” shall have the meaning assigned to such term in the applicable
retirement policy of the Company or its Affiliates as in effect at such time.

5. Change of Control Provisions. Pursuant to Section 9 of the 2013 EIP and
subject to paragraph (b) below, immediately upon the occurrence of a Change of
Control, all of the PRSUs subject to this Award that have not already become
payable pursuant to Section 3(b) or Section 3(c) and that not have already been
forfeited (“Outstanding Unvested PRSUs”) shall convert to time-based vesting
restricted stock units (“RSUs”, with the shares of the Company’s common stock
issuable thereunder referred to as “RSU Shares”), without any pro-ration, as
follows:

(a) the Grantee shall be entitled to receive RSUs equal to the number of
Outstanding Unvested PRSUs in lieu of any claim to a Final Award.

 

3



--------------------------------------------------------------------------------

(b) if the Change of Control occurs on or after December 31, 2017 but before the
determination of whether the Performance Metrics for the First Designated Period
have been met, (i) if the Performance Metrics for the First Designated Period
are determined to have been met in accordance with Section 3 and Appendix A, the
Outstanding Unvested PRSUs shall become payable in accordance with Section 3(b)
and no Outstanding Unvested PRSUs shall convert into RSUs as described above,
and (ii) if it is determined that the Performance Metrics for the First
Designated Period were not met, then 2/3 (or 413,333) of such Outstanding
Unvested PRSUs shall terminate and be forfeited as provided in Section 3(c) and
1/3 (or 206,667) RSUs will be issued.

(c) if the Change of Control occurs on or after December 31, 2018 but before the
determination of whether the Performance Metrics for the Second Designated
Period have been met, (i) if the Performance Metrics for the Second Designated
Period are determined to have been met in accordance with Section 3 and Appendix
A, the Outstanding Unvested PRSUs shall become payable in accordance with
Section 3(c) and no Outstanding Unvested PRSUs shall convert into RSUs as
described above, and (ii) if it is determined that the Performance Metrics for
the Second Designated Period were not met, then all of such Outstanding Unvested
PRSUs shall terminate and be forfeited as provided in Section 3(c) and no RSUs
will be issued.

(d) None of the RSUs issued to Grantee in connection with a Change of Control
pursuant to this Section 5 shall be immediately vested as of the date of such
Change of Control (unless otherwise provided below). All of such RSUs shall vest
on December 31, 2018 (for purposes of this Section 5, the “Vesting Date”),
regardless of whether the Company has then achieved any of the Performance
Metrics if the Grantee’s employment with the Company and its Affiliates
continues through the period commencing on the date of the Change of Control and
ending on the Vesting Date (the “Vesting Period”).

(e) If the Grantee’s employment with the Company and its Affiliates terminates
during the Vesting Period, the right to the RSUs shall be as follows:

(i) If the Grantee’s employment with the Company or its Affiliates is terminated
by the Company For Cause or the Grantee resigns without Good Reason, including
by Retirement that is not an Approved Retirement or the Grantee’s voluntary
departure, the RSUs will terminate immediately, no RSU Shares shall be issued to
Grantee and all of the Grantee’s rights to the RSUs and the RSU Shares hereunder
shall be forfeited.

(ii) If the Grantee’s employment with the Company or its Affiliates is
terminated by the Company or an Affiliate other than For Cause, by the Grantee’s
resignation for Good Reason or by reason of Grantee’s employer ceasing to be an
Affiliate following a Change of Control at any time following the Change of
Control, then all of the RSUs shall vest immediately, and the Grantee shall be
entitled to receive all of the RSU Shares he would have been entitled to receive
on the Vesting Date with respect thereto.

 

4



--------------------------------------------------------------------------------

(iii) If the Grantee dies or the Company or an Affiliate of the Company
terminates Grantee’s employment due to Grantee’s long-term disability (within
the meaning of Section 409A of the Code), then all of the RSUs shall vest and
the Grantee shall be entitled to receive all of the RSU Shares with respect
thereto. These Shares will be issued within sixty (60) days after the date of
death or termination of employment.

(iv) In the event of Grantee’s Approved Retirement, then the number of RSUs that
will vest and Shares issued in connection therewith shall be pro-rated downward
based on the actual number of calendar days that elapsed from the date the Award
was initially granted under this Agreement to the date of such Approved
Retirement, versus the total number of calendar days from September 4, 2015 to
December 31, 2018; provided, however, that no RSU Shares shall be issued and all
of the Grantee’s rights to the RSUs and any Shares otherwise due shall be
forfeited, expire and terminate unless (i) the Company shall have received a
Release and Waiver (and said Release and Waiver shall have become irrevocable in
accordance with its terms) prior to the 50th day following Grantee’s termination
of employment and (ii) the Grantee shall have complied with the covenants set
forth in Section 12 of this Agreement.

(v) In the event that, immediately following a Change of Control, a successor
organization does not convert, replace or assume the RSUs, all of the RSUs shall
immediately vest and the Grantee shall be entitled to receive all of the RSU
Shares represented thereby.

(f) In all cases, any issuance of RSU Shares upon vesting of the RSUs in
accordance with this Section 5 shall be made promptly and, in any event, within
twenty (20) days following the date such RSUs shall become vested. For this
purpose, RSUs vesting on account of (w) a termination by the Company other than
For Cause, (x) resignation by the Grantee for Good Reason, (y) Grantee’s
employer ceasing to be an Affiliate following a Change of Control at any time
following the Change of Control, or (z) an Approved Retirement, shall be treated
as vesting on the Company’s receipt of the required Release and Waiver but
delivery of the RSU Shares at that time shall not obviate the need to comply
with the covenants contained in Section 12 until the Covenant Termination Date
(as defined in Section 12) in order to retain the RSU Shares then delivered.

(g) The Company (or any successor organization) may require the Grantee to enter
into a restricted stock unit award agreement that replaces this Agreement and
reflects the terms described above.

6. Settlement. The Final Award shall be settled by the issuance of Shares and
not by payment of any cash, notwithstanding any provision of the 2013 EIP.

7. Withholding. Pursuant to the 2013 EIP, the Company shall have the right to
require the recipient to remit to the Company an amount sufficient to satisfy
federal, state, local or other withholding tax requirements if, when, and to the
extent required by law (whether so required to secure for the Company an
otherwise available tax deduction or otherwise) attributable to any Final Award
awarded under this Agreement, including without limitation, the award or lapsing
of stock restrictions on such Final Award. The obligations of the Company under
this Agreement shall be conditional on satisfaction of all such withholding
obligations and the Company shall, to the extent permitted by law, have the
right to deduct any such taxes from any payment of any kind otherwise due

 

5



--------------------------------------------------------------------------------

to the Grantee. However, in such cases Grantee may elect, subject to any
reasonable administrative procedures for timely compliance established by the
Committee, to satisfy an applicable withholding requirement, in whole or in
part, by having the Company withhold a portion of the Shares or RSU Shares to be
issued under this Award to satisfy the Grantee’s tax obligations. The Grantee
may only elect to have Shares or RSU Shares withheld having a Market Value on
the date the tax is to be determined equal to the minimum statutory total
withholding taxes arising upon the vesting of any Shares or RSU Shares. If the
Grantee has not submitted an election on or before the thirtieth (30) day prior
to the applicable Determination Date, Grantee shall be deemed to have elected to
have shares withheld from the Shares or RSU Shares to be issued under this award
to satisfy the Grantee’s tax obligation. All elections shall be irrevocable,
made in writing, signed by the Grantee, and shall be subject to any restrictions
or limitations that the Committee deems appropriate.

8. Other Provisions.

(a) This Agreement does not give the Grantee any right to continue to be
employed by the Company or any of its Affiliates, or limit, in any way, the
right of the Company or any of its Affiliates to terminate the Grantee’s
employment, at any time, for any reason not specifically prohibited by law.

(b) The Company is not liable for the non-issuance or non-transfer, nor for any
delay in the issuance or transfer of any Shares or RSU Shares due to the Grantee
upon the applicable Settlement Date with respect to any Final Award which
results from the inability of the Company to obtain, from each regulatory body
having jurisdiction, all requisite authority to issue or transfer shares of
common stock of the Company if counsel for the Company deems such authority
necessary for the lawful issuance or transfer of any such Shares or RSU Shares.
Acceptance of this Award constitutes the Grantee’s agreement that the Shares or
RSU Shares subsequently acquired hereunder, if any, will not be sold or
otherwise disposed of by the Grantee in violation of any applicable securities
laws or regulations.

(c) The Final Award and entitlement to the Shares or RSU Shares are subject to
this Agreement and Grantee’s acceptance hereof shall constitute the Grantee’s
agreement to any administrative regulations of the Committee.

(d) All decisions of the Committee upon any questions arising under the 2013 EIP
and LTI Plan or under these terms and conditions shall be conclusive and
binding, including, without limitation, those decisions and determinations to
adjust the Award made by the Committee pursuant to the authority granted under
Section 8 of the 2013 EIP.

(e) No rights hereunder related to this Award or the Final Award shall be
transferable, voluntarily or otherwise and no rights hereunder related to the
underlying Target Shares or RSU Shares shall be transferable until such time, if
ever, that the Shares or RSU Shares are earned and delivered.

9. Incorporation of 2013 EIP and LTI Plan Terms. This Award is granted subject
to all of the applicable terms and provisions of the 2013 EIP and the LTI Plan,
including without limitation, the provisions of Section 7.7(e) and Section 8 of
the 2013 EIP. Capitalized terms used but not defined herein shall have the
meaning assigned under the 2013 EIP and the LTI Plan. In the event of any
conflict between the terms of this Agreement and the terms of the 2013 EIP and
LTI Plan, the provisions of the 2013 EIP and LTI Plan shall control.

 

6



--------------------------------------------------------------------------------

10. Miscellaneous. This Agreement shall be construed and enforced in accordance
with the laws of the State of Delaware, without regard to the conflict of laws
principles thereof and shall be binding upon and inure to the benefit of any
successor or assign of the Company and any executor, administrator, trustee,
guardian, or other legal representative of the Grantee. This Agreement may be
executed in one or more counterparts all of which together shall constitute one
instrument.

11. Tax Consequences.

(a) The Company makes no representation or warranty as to the tax treatment of
this Award or the Final Award, including upon the issuance of the Shares or RSU
Shares or upon the Grantee’s sale or other disposition of the Shares or RSU
Shares. The Grantee should rely on the Grantee’s own tax advisors for such
advice. Notwithstanding the foregoing, the Grantee and the Company hereby
acknowledge that both the Grantee and the Company may be subject to certain
obligations for tax withholdings, social security taxes and other applicable
taxes associated with the vesting of the PRSUs or the Shares by the Grantee
pursuant to this Agreement. The Grantee hereby affirmatively consents to the
transfer between his or her employer and the Company of any and all personal
information necessary for the Company and his employer to comply with its
obligations.

(b) All amounts earned and paid pursuant to this Agreement are intended to be
paid in compliance with, or on a basis exempt from, Section 409A of the Code.
This Agreement, and all terms and conditions used herein, shall be interpreted
and construed consistent with that intent. However, the Company does not warrant
all such payments will be exempt from, or paid in compliance with, Section 409A.
The Grantee bears the entire risk of any adverse federal, state or local tax
consequences and penalty taxes which may result from payments made on a basis
contrary to the provisions of Section 409A or comparable provisions of any
applicable state or local income tax laws.

12. Certain Remedies.

(a) If at any time prior to the last day of the two (2) year period after
termination of the Grantee’s employment with the Company and its Affiliates (the
“Covenant Termination Date”), any of the following occur:

(i) the Grantee unreasonably refuses to comply with lawful requests for
cooperation made by the Company, its Board, or its Affiliates;

(ii) the Grantee accepts employment or a consulting or advisory engagement with
(A) any Competitive Enterprise (as defined in Section 12(c)) of the Company or
its Affiliates, or (B) any Significant Retailer (as defined in Section 12(d)),
or the Grantee otherwise engages in competition with the Company or its
Affiliates;

(iii) the Grantee acts against the interests of the Company and its Affiliates,
including recruiting or employing, or encouraging or assisting the Grantee’s new
employer to recruit or employ an employee of the Company or any Affiliate
without the Company’s written consent;

 

7



--------------------------------------------------------------------------------

(iv) the Grantee fails to protect and safeguard while in the Grantee’s
possession or control, or surrender to the Company upon termination of the
Grantee’s employment with the Company or any Affiliate or such earlier time or
times as the Company or its board of directors or any Affiliate may specify, all
documents, records, tapes, disks and other media of every kind and description
relating to the business, present or otherwise, of the Company and its
Affiliates and any copies, in whole or in part thereof, whether or not prepared
by the Grantee;

(v) the Grantee solicits or encourages any person or enterprise with which the
Grantee has had business-related contact, who has been a customer of the Company
or any of its Affiliates, to terminate its relationship with any of them;

(vi) the Grantee takes any action or makes any statement, written or oral, that
disparages the business, products, services or management of Company or its
Affiliates, or any of their respective directors, officers, agents, or
employees, or the Grantee takes any action that is intended to, or that does in
fact, damage the business or reputation of the Company or its Affiliates, or the
personal or business reputations of any of their respective directors, officers,
agents, or employees, or that interferes with, impairs or disrupts the normal
operations of the Company or its Affiliates; or

(vii) the Grantee breaches any confidentiality obligations the Grantee has to
the Company or an Affiliate, the Grantee fails to comply with the policies and
procedures of the Company or its Affiliates for protecting confidential
information, the Grantee uses confidential information of the Company or its
Affiliates for his own benefit or gain, or the Grantee discloses or otherwise
misuses confidential information or materials of the Company or its Affiliates
(except as required by applicable law); then

(1) this Award shall terminate and be cancelled effective as of the date on
which the Grantee entered into such activity, unless terminated or cancelled
sooner by operation of another term or condition of this Agreement, the 2013 EIP
or the LTI Plan;

(2) any Shares or RSU Shares acquired and held by the Grantee pursuant to the
Award during the Applicable Period (as defined below) may be repurchased by the
Company at a purchase price of $0.01 per share; and

(3) any after-tax proceeds realized by the Grantee from the sale of Shares or
RSU Shares acquired through the Award during the Applicable Period shall be paid
by the Grantee to the Company.

(b) The term “Applicable Period” shall mean the period commencing on the later
of the date of this Agreement or the date which is one (1) year prior to the
Grantee’s termination of employment with the Company or any Affiliate and ending
on the Covenant Termination Date.

 

8



--------------------------------------------------------------------------------

(c) The term “Competitive Enterprise” shall mean a business enterprise that
engages in, or owns or controls a significant interest in, any entity that
engages in, the manufacture, sale or distribution of mattresses or pillows or
other bedding products or other products competitive with the Company’s
products. Competitive Enterprise shall include, but not be limited to, the
entities set forth on Appendix B hereto, which may be amended by the Company
from time to time upon notice to the Grantee. At any time the Grantee may
request in writing that the Company make a determination whether a particular
enterprise is a Competitive Enterprise. Such determination will be made within
fourteen (14) days after the receipt of sufficient information from the Grantee
about the enterprise, and the determination will be valid for a period of ninety
(90) days commencing on the date of determination.

(d) The term “Significant Retailer” means those retailers identified in Appendix
A under the heading “RETAILERS.” The Grantee acknowledges that the Significant
Retailers may now or in the future compete directly or indirectly with the
Company, and that, whether or not a Significant Retailer competes directly with
the Company, the Grantee because of his knowledge of the industry and his
knowledge of confidential information about the Company’s commercial
relationships with many large retailers, including one or more of the
Significant Retailers, could damage the Company’s competitive position and
business if he worked with a Significant Retailer in any of the capacities
described above.

13. Right of Set Off. By executing this Agreement, the Grantee consents to a
deduction from any amounts the Company or any Affiliate owes the Grantee from
time to time, to the extent of the amounts the Grantee owes the Company under
Section 12 above, provided that this set-off right may not be applied against
wages, salary or other amounts payable to the Grantee to the extent that the
exercise of such set-off right would violate any applicable law. If the Company
does not recover by means of set-off the full amount the Grantee owes the
Company, calculated as set forth above, the Grantee agrees to pay immediately
the unpaid balance to the Company upon the Company’s demand.

14. Nature of Remedies.

(a) The remedies set forth in Sections 12 and 13 above are in addition to any
remedies available to the Company and its Affiliates in any non-competition,
employment, confidentiality or other agreement, and all such rights are
cumulative. The exercise of any rights hereunder or under any such other
agreement shall not constitute an election of remedies.

(b) The Company shall be entitled to place a legend on any certificate
evidencing any Shares acquired upon vesting of this Award referring to the
repurchase right set forth in Section 12(a) above. The Company shall also be
entitled to issue stop transfer instructions to the Company’s stock transfer
agent in the event the Company believes that any event referred to in
Section 12(a) has occurred or is reasonably likely to occur.

15. Clawback Policy. The Grantee acknowledges receipt of a copy of the Company’s
Clawback Policy, and acknowledges and agrees that all Shares issued under this
Agreement will be subject to the Clawback Policy or any amended version thereof
and any other clawback policy adopted by the Board of Directors of the Company.

[Remainder of page intentionally left blank]

 

9



--------------------------------------------------------------------------------

In Witness Whereof, the parties have executed this 2015 Performance Restricted
Stock Unit Award Agreement as a sealed instrument as of the date first above
written.

 

TEMPUR SEALY INTERNATIONAL, INC. By:  

/s/ Frank Doyle

Name:   Frank Doyle Title:   Chairman of the Board of Directors

 

GRANTEE

/s/ Scott Thompson

Grantee signature

Scott Thompson

Name of Grantee

 

[Signature Page to 2015 Performance Restricted Stock Unit Award Agreement]



--------------------------------------------------------------------------------

Appendix A

PERFORMANCE METRICS FOR THE AWARD

DETERMINATION OF FINAL AWARDS

A. Target Based on Adjusted EBITDA. Subject to Section 4 of the Agreement, 100%
of the Target Shares (620,000 Shares) shall vest if Adjusted EBITDA for the
First Designated Period is greater than $650 million. Subject to Section 4 of
the Agreement, 33% of the Target Shares (or 206,667 shares) shall vest if (i) no
Target Shares vested for the First Designated Period and (ii) Adjusted EBITDA
for the Second Designated Period is greater than $650 million.

B. Definitions and Method of Calculating Performance Metrics. The Final Award
for the applicable Designated Period shall be determined pursuant to the
following provisions and rules:

 

  (i) As used in this Appendix A:

 

  (A) “Adjusted EBITDA” means, for the Designated Period, the Company’s
“Consolidated EBITDA” for such period determined in accordance with the New
Credit Facility.

 

  (B) “New Credit Facility” means the Credit Agreement, dated as of December 12,
2012, among the Company, certain of its subsidiaries, and as in effect on the
Grant Date.

 

  (ii) Method of Calculation. Adjusted EBITDA shall be determined by the
Committee based on the definitions set forth above and in accordance with
generally accepted accounting principles (to the extent relevant) and derived
from the Company’s consolidated audited financial statements for the relevant
fiscal year or period, and in each case subject to adjustment as set forth in
this paragraph B.

 

  (iii) Mandatory Adjustments: The Compensation Committee shall be required to
make adjustments to the targets set forth in paragraph A above to exclude: the
effects of acquisitions or divestitures of businesses, or asset acquisitions or
dispositions outside the ordinary course of business (in each case including
costs to restructure or integrate the newly acquired business or assets); labor
union actions; effects of changes in tax laws; effects of changes in accounting
principles; costs associated with the financing, refinancing or prepayment of
debt, or recapitalization or similar event affecting the capital structure of
the Company; or a merger, consolidation, acquisition of property or shares,
separation, spin off, reorganization, stock rights offering, liquidation, or
similar event affecting the Company or any of its Subsidiaries.

 

App. A



--------------------------------------------------------------------------------

Appendix B

Competitive Enterprises of the Company and its Affiliates

 

Ace

AH Beard

Auping

Ashley Sleep

Boyd

Carpe Diem

Carpenter

Carolina Mattress

Cauval Group

Chaide & Chaide

Classic Sleep Products

Comforpedic

Comfort Solutions

COFEL group

De Rucci

Diamona

Doremo Octaspring

Dorelan

Dunlopillo

Duxiana

Eastborne

Eminflex

Englander

Flex Group of Companies

Foamex

France Bed

Future Foam

Harrisons

Hastens

Hilding Anders Group

Hypnos

IBC

KayMed

King Koil

Kingsdown

Lady Americana

Land and Sky

Leggett & Platt

Lo Monaco

Magniflex

Metzler

 

App. B



--------------------------------------------------------------------------------

Myers

Optimo

Ortobom

Natura

Natures Rest

Park Place

Permaflex

Pikolin Group

Recticel Group

Relyon

Restonic

Rosen

Rowe

Sapsa Bedding

Select Comfort

Serta and any direct or indirect parent company

Silentnight

Simmons Company/Beautyrest and any direct or indirect parent company

Sleepmaker

Spring Air

Sterling

Stobel

Swiss Comfort

Swiss Sense

Therapedic

RETAILERS

 

Ashley

Innovative Mattress Solutions

Mattress Firm

Sleepy’s

Wayfair

 

App. B